Name: Commission Implementing Regulation (EU) NoÃ 167/2012 of 24Ã February 2012 fixing the maximum amount of aid granted for the private storage of olive oil under the tendering procedure opened by Implementing Regulation (EU) NoÃ 111/2012
 Type: Implementing Regulation
 Subject Matter: distributive trades;  economic policy;  trade policy;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 25.2.2012 EN Official Journal of the European Union L 53/12 COMMISSION IMPLEMENTING REGULATION (EU) No 167/2012 of 24 February 2012 fixing the maximum amount of aid granted for the private storage of olive oil under the tendering procedure opened by Implementing Regulation (EU) No 111/2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(d) in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 111/2012 of 9 February 2012 opening the tendering procedure for aid for private storage of olive oil (2) provides for two tendering sub-periods. (2) Under Article 13(1) of Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (3), on the basis of the tenders notified by the Member States the Commission is to decide whether or not to fix a maximum amount of aid. (3) On the basis of the tenders submitted in response to the first partial invitation to tender, a maximum amount of aid for private storage of olive oil should be fixed for the tendering sub-period ending on 21 February 2012. The fixing of such a maximum amount of aid would lead to the global quantity provided for in Article 1(2) of Implementing Regulation (EU) No 111/2012 being exceeded. Consequently, in accordance with Article 13(2) of Regulation (EC) No 826/2008, the Commission is fixing an allocation coefficient for tenders which have been introduced at the maximum aid level in order to comply with the global quantity laid down. (4) In order to send the market a swift signal and ensure that the measure is managed efficiently, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 1. For the tendering sub-period ending on 21 February 2012 under the tendering procedure opened by Implementing Regulation (EU) No 111/2012, the maximum amount of aid for olive oil is hereby fixed in accordance with the Annex to this Regulation. 2. An allocation coefficient of 84,00456 % shall apply to tenders introduced at the maximum aid level. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 37, 10.2.2012, p. 55. (3) OJ L 223, 21.8.2008, p. 3. ANNEX Product Maximum amount of aid (EUR/tonne/day) Extra virgin olive oil 0,00 Virgin olive oil 0,65